DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
Claims 1-5 and 7-15 are pending, claim 6 having been cancelled and claims 2 and 13-15 having been withdrawn.
Claims 1, 3-5 and 7-12 will be examined on the merits.

Claim Objections
The objections to claims 1, 4 and 7-9 are withdrawn based on Applicant’s newly filed claim listing and amendments.
Claim 5 is objected to because of the following informalities:  the recitation “wherein the the information item…” in lines 2-3 should be amended to remove the extra “the” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 3-5, 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.
The rejection of claims 3 and 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt.
As to claim 1, Lonski discloses a method for the dosing of cleaning agents in cleaning machines comprising the steps: receiving control information items, wherein the control information items are dependent on an information item about a cleaning machine (see Lonski paragraphs [0033]-[0037]); determining the progress of a cleaning operation (see Lonski paragraphs [0105]-[0106]); detecting a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine (see Lonski paragraphs [0060]-[0061], [0078] where sensors such as conductivity sensors or temperature sensors are used to detect a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine); and dosing of the cleaning agents depending on the received control information items, the measured variable and the determined progress of the cleaning operation (see Lonski paragraphs [0033]-[0037] and [0059]-[0061]).
Lonski does not explicitly disclose that the information item about the cleaning machine is determined via an image captured by a camera.  DeSalvo discloses a similar cleaning method wherein an information item about the cleaning machine can be determined by capturing information by a sensor (see DeSalvo paragraph [0042] where a bar-code scanner, RFID, etc. are used to collect data to a home 
The combination of Lonski and DeSalvo does not explicitly disclose that the sensor used to capture the information about the cleaning machine is via an image captured by a camera.  Use of cameras to capture an image to determine an information item is known in the washing machine art and does not provide patentable significance (see, e.g., Ebrom paragraph [0504]-[0505] disclosing use of bar code scanners, cameras, etc. for providing information items about a product; Hudnut [0016] and [0020] disclosing various optical scanners to identify objects; and Pratt paragraph [0054] disclosing use of a camera to capture an image of a product code of an electronic device).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lonski/DeSalvo’s sensor-based automatic recognition by using a camera to capture an image to determine an information item as disclosed by Ebrom/Hudnut/Pratt and the results would have been predictable (identification of object to provide information items about said object).
As to claim 3, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the information item about the cleaning machine can be determined based on a detecting a serial number via the image captured by the camera (see Pratt paragraph [0054] where it is known in the art to capture an image of a product label or other portion of an electronic device that includes a unique identifier, like a model number or serial number, and it would have been obvious to one of ordinary skill in the art to use the camera to capture a serial number and the results would have been obvious).
As to claim 4, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses use of a camera to capture an image of the scanning information about the machine and is considered as detecting at least a part of the cleaning machine and can also be considered as optically detecting by a sensor arranged in a user terminal (see DeSalvo paragraph [0042], Ebrom paragraphs [0504]-[0505], Hudnut paragraph {0016]; Pratt paragraph [0054]).
As to claim 7, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses the information item about the cleaning machine can be determined using an algorithm for text recognition within an image (see, e.g., Hudnut Abstract; Pratt paragraph [0054]).
As to claim 8, the recitation “optical processing” is a broad term and can encompass any processing relating to optics.  Based on said understanding, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses the determining of the information item about the cleaning machine via an image captured by a camera is understood to comprise optical processing of the detected image information item wherein the optical processing is carried out before a determination of image objects within the detected image information item (for example, a bar code scanner optically processes the bar code itself, or a camera optically processes the picture, etc.).
As to claim 9, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the control information items are stored in an external memory remote from the dosing device (see Lonski paragraphs [0060] and [0097] disclosing external memory can be on the tank; see also DeSalvo Abstract and paragraph [0032], [0037] where the memory can be on a home hub system).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that the information item about the cleaning machine is determined in response to an image object determined according to a predetermined contrast.  As discussed in the above rejection to claim 1, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the information item is obtained by an image captured by a camera.  Ortiz discloses that the image captured by the camera is determined by comparing a boundary being dissimilar to other surfaces (i.e., a predetermined contrast) and as such, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the image object according to a predetermined contrast as is known in the art of image processing to determine the boundaries of the detected image (see Oritz col. 7, lines 20-39; col. 13, line 49 – col. 14, line 2).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that after receiving the control information items, a matching of real determined data with data 
As to claim 11, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing device.  Kamon discloses a similar detergent dispensing method wherein a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing device (see Kamon paragraph [0065]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon and U.S. Patent App. Pub. No. 2012/0138092 to Ashrafzadeh et al.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system and wherein the measured variable includes a soiling state of the item to be cleaned.  Kamon discloses a similar detergent dispensing method wherein the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system (see Kamon paragraph [0065], [0068-[0089]).  Ashrafzadeh discloses that detecting the soiling state of the item to be cleaned is a known variable to be detected and optimized (see Ashrafzadeh paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom and Hudnut as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]) and wherein the measured variable can include a soiling state of the item to be cleaned as is known in the art (see Ashrafzadeh paragraph [0061]).

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Regarding the newly added recitation of “detecting a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine; dosing of the cleaning 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection above, DeSalvo, Ebrom, Hudnut and Kamon are not relied upon for disclosing “receiving a control information item, wherein the control information item is dependent on an information item about a cleaning machine, determining a progress of a cleaning operation, detecting a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine, dosing of the cleaning agent depending on the control information item, the measured variable, and the progress of the cleaning operation; and wherein the information item about the cleaning machine is determined via an image captured by a camera” as recited by the currently amended claim 1.  As discussed in greater detail above, Lonski is relied upon for disclosing receiving a control information item, wherein the control information item is dependent on an information item about a cleaning machine, determining a progress of a cleaning operation, detecting a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine, dosing of the cleaning agent depending on the control information item, the measured variable, and the progress of the cleaning operation.  DeSalvo, Ebrom, Hudnut are relied upon for disclosing that the information item about the cleaning machine is determined via an image 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714